FILE
       IN CLERICS OI'FICE
IUPREME CO'OV2 er"J   Of vmiAIAI-fr~G11¥'1MCM
     DATE_ ___,_,


~~l·~-                                         '
  IN THE SUPREME COURT OF THE STATE OF WASHINGTON



  WILLIAM RALPH, individually,

                                                Petitioner,
                                      v.

  STATEOFWASHINGTONDEPARTMENT
  OF NATURAL RESOURCES,

                                                Respondent.
                                                               NO. 88115-4
  WILLIAM FORTH, individually; GUY
  BAUMAN, individually; EILEEN BAUMAN,
  individually; LINDA STANLEY, individually
  and as personal representative of ESTATE OF
  CORAL COTTON; ROCHELLE STANLEY,
  as personal representative of ESTATE OF                      ENBANC
  CORAL COTTON; DONALD LEMASTER,
  individually; and DAVID GIVENS,
  individually,

                                                Petitioners,         DEC 3 1 2014
                                                               Filed - - - - - -
                                      v.

  STATEOFWASHINGTONDEPARTMENT
  OF NATURAL RESOURCES, a Washington
  State public agency; WEYERHAEUSER
  COMPANY, a Washington corporation; and
  GREEN DIAMOND RESOURCE
  COMPANY, a Washington corporation,

                                                Respondents.
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




       STEPHENS, I.-Petitioners William Ralph and William Forth et al. (Forth)

appeal the dismissal of their separate actions against the State of Washington

Department of Natural Resources, Weyerhaeuser Company, and Green Diamond

Resource Company (collectively DNR). Their suits, filed in King County Superior

Court, seek monetary damages for the flooding of real property located in Lewis

County. At issue is the distinction between venue and jurisdiction, in the context of a

statute providing that actions "for any injuries to real property" "shall be commenced"

in the county in which the property is located. RCW 4.12.010(1). Case law from the

1940s and 1950s held that RCW 4.12.010 is jurisdictional, so that an improperly

commenced action must be dismissed if filed in a superior court outside the local

county. See, e.g., Snyder v. Ingram, 48 Wn.2d 637, 639, 296 P.2d 305 (1956); Cugini

v. Apex Mercury Mining Co., 24 Wn.2d 401, 409, 165 P.2d 82 (1946). More recently,

we have interpreted similar (though not identical) statutes to prescribe only venue in

light of article IV, section 6 of the Washington State Constitution, which grants

universal original subject matter jurisdiction to the superior courts. See Young v.

Clark, 149 Wn.2d 130, 134, 65 P.3d 1192 (2003); Shoop v. Kittitas County, 149

Wn.2d 29, 37, 65 P.3d 1194 (2003). In dicta in Five Corners Family Farmers v.

State, 173 Wn.2d 296, 315 n.5, 268 P.3d 892 (2011), we suggested that we might

need to reconsider our earlier precedent. Today, we do just that and hold RCW

4.12.010 relates to venue, not jurisdiction.         We reverse and remand for further

proceedings.




                                            -2-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




                      FACTS AND PROCEDURAL HISTORY

       In December 2007, heavy rains caused the Chehalis River to overflow its

banks, resulting in widespread flooding in Lewis County. Ralph v. Dep 't of Natural

Res., 171 Wn. App. 262, 264, 286 P.3d 992 (2012). The properties of Ralph and

Forth were among those affected. Id. Ralph and Forth filed separate suits in King

County Superior Court against DNR, alleging negligence; trespass; tortious

interference with contractual relations and business expectancies; conversion; inverse

condemnation; unlawful agency action; and violations of the Shoreline Management

Act of 1971, chapter 90.58 RCW, and the State Environmental Policy Act, chapter

43.21C RCW. Id. at 264-65.          Ralph and Forth assert that DNR's poor forestry

practices made its land unstable, thereby allowing landslides to form and debris to

flow into the Chehalis River, which in tum displaced river water, flooded the river

basin, and caused damage to their property. !d. at 265.

       The King County Superior Court dismissed these complaints on the ground that

it lacked subject matter jurisdiction under RCW 4.12.010(1), which requires actions

"for any injuries to real property'' "be commenced in the county in which the subject

of the action, or some part thereof, is situated." Ralph and Forth appealed to Division

One of the Court of Appeals, arguing the trial court should have transferred rather

than dismissed their actions because RCW 4.12.010 concerns venue, not jurisdiction,

and because the statute did not apply to their claims. Id. The Court of Appeals

consolidated the cases and affirmed the trial court's dismissal. Id. at 265, 270. We




                                            -3-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




granted discretionary review. Ralph v. Dep 't of Natural Res., 176 Wn.2d 1024, 301

P.3d 1047 (2013).

                                             ANALYSIS

       This case asks us to determine whether RCW 4.12.010(1) applies to tort actions

for monetary damages and whether its filing requirements relate to venue or

jurisdiction in light of article IV, section 6. RCW 4.12.010 provides in pertinent part:

       Actions for the following causes shall be commenced in the county in which
       the subject of the action, or some part thereof, is situated:
               (1) For the recovery of, for the possession of, for the partition of, for the
       foreclosure of a mortgage on, or for the determination of all questions
       affecting the title, or for any injuries to real property.

(Emphasis added.)l The trial court held RCW 4.12.010 applies to Ralph's and Forth's

actions, requiring suit be filed in Lewis County (not King County), and dismissed

their actions for lack of subject matter jurisdiction. The Court of Appeals affirmed.

       We review questions of statutory interpretation de novo. Dot Foods, Inc. v.

Dep't of Revenue, 166 Wn.2d 912, 919, 215 P.3d 185 (2009). Our "fundamental

objective in construing a statute is to ascertain and carry out the legislature's intent."

Arborwood Idaho, LLC v. City of I(ennewick, 151 Wn.2d 359, 367, 89 P.3d 217

(2004). In doing so, we cannot "simply ignore" express terms. In re Parentage of


       1
         While this case does not involve questions regarding title to property, we note for
completeness that RCW 2.08.210 reaffirms the requirement that "all actions for the
recovery of the possession of, quieting the title to, or for the enforcement of liens upon,
real estate, shall be commenced in the county in which the real estate, or any part thereof,
affected by such action or actions is situated." RCW 12.20.070, in contrast, recognizes
that district courts are courts of limited jurisdiction without jurisdiction over actions
involving title to or possession of real property. See RCW 3.66.020(2). RCW 12.20.070,
therefore, instructs justices of the peace to submit the case to the superior court of the
county if a dispute arises regarding title to real property.
                                                -4-
Ralph, et al. v. Dep 't of Nat'! Resources, 88115-4




J.MK., 155 Wn.2d 374, 393, 119 P.3d 840 (2005). We must interpret a statute as a
whole so that, if possible, '"no clause, sentence, or word shall be superfluous, void, or

insignificant."' State ex rel. Baisden v. Preston, 151     Was~.   175, 177, 27 5 P. 81

(1929) (quoting Market Co. v. Hoffman, 101 U.S. 112, 115-16,25 L. Ed. 782 (1879)).

Additionally, "[i]f the legislature uses a term well known to the common law, it is

presumed that the legislature intended to mean what it was understood to mean at

common law." NY. Life Ins. Co. v. Jones, 86 Wn.2d 44, 47, 541 P.2d 989 (1975).

And, when the constitutionality of a statute is in question, "every presumption favors

the validity of an act of the Legislature, all doubts must be resolved in support of the

act, and it will not be declared unconstitutional unless it clearly appears to be so."

Grant v. Spellman, 99 Wn.2d 815, 819, 664 P.2d 1227 (1983). Similarly, "[w]here

our precedents contain language at odds with the constitutional powers of the superior

courts, the constitution prevails." State v. Posey, 174 Wn.2d 131, 140, 272 P .3d 840

(2012).

       Because consideration of Ralph and Forth's contention that RCW 4.12.010

does not apply to their cases may avoid deciding a constitutional question, we

examine it first. See Cmty. Telecable of Seattle, Inc. v. City of Seattle, Dep 't ofExec.

Admin., 164 Wn.2d 35, 41, 186 P.3d 1032 (2008) ("We will avoid deciding

constitutional questions where a case may be fairly resolved on other grounds.").

               l   Actions for Monetary Relieffor Damages to Real Property
                            Are Actions '1or Injuries to Real Property"

       Ralph and Forth contend that RCW 4.12.010 applies only to local actions,

requiring that we construe its application to "any injuries to real property" narrowly so
                                             -5-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




as to encompass only injuries that affect title to real property and not actions for

monetary damages, which they consider to be transitory. Both the trial court and

Court of Appeals rejected this argument. Ralph, 171 Wn. App. at 265, 267. So do

we.

       RCW 4.12.010(1)        expressly distinguishes      between     actions   for "the

determination of all questions affecting the title" and actions for "any injuries to real

property" and states that it applies to both. Limiting "any injuries" to injuries to title,

as Ralph and Forth suggest, ignores the statute's broad language and renders a

category of actions superfluous because the statute already applies to "questions

affecting ... title." RCW 4.12.010. By its plain terms, the statute encompasses more

than injuries to title. It applies to "any injuries to real property," including actions for

monetary damages to real property.

       Our broader reading is consistent with the fact that RCW 4.12.010 is rooted in

the common law, which has historically considered actions for damages to real

property resulting from trespass to be injuries to real property that are local in nature

unless grounded in contract. 2 BLACKSTONE'S CoMMENTARIES *294 n.3 (George

Sharswood ed., 1876) (noting that "[a]ctions for every kind of injury to real property

are local, as for nuisances, waste, [etc.], unless there be some contract between the

parties, on which to ground the action"); 1 JOSEPH CHITTY ET AL., A TREATISE ON

PLEADING AND TO ACTIONS 268 (11th Amer. ed. 1851) ("So actions, though merely

 for damages, occasioned by injuries to real property, are local, as trespass or case for

nuisances ... or waste, [etc.] to houses [or] lands ... unless there were some contract


                                             -6-
Ralph, et al. v. Dep 't ofNat'! Resources, 88115-4




between the parties on which to ground the action."). Even in Blackstone's day, it

was required that in "local actions, where possession of land is to be recovered, or

damages for an actual trespass, or for waste, [etc.] affecting land, the plaintiff must

lay his declaration or declare his injury to have happened in the very county and place

that it really did happen." 3 WILLIAM BLACKSTONE, COMMENTARIES *294 (second

emphasis added).

       In accord with the common law, we have held that actions seeking damages for

injuries to real property from flooding fall within the purview of RCW 4.12.010's

predecessor, Remington's 1915 Code § 204. See State ex rel. King County v. Superior

Court, 104 Wash. 268, 176 P. 352 (1918); see also N. Bend Lumber Co. v. City of

Seattle, 147 Wash. 330, 266 P. 156 (1928). In State ex rel. King County, a meat

company brought an action against King County for ''damages alleged to have been

suffered by the wrongful, careless and negligent deflection of the stream against the

banks and shores bounding the property of the meat company." 104 Wash. at 269.

We held that § 204 applies, requiring the action be commenced in King County. I d. at

274. We similarly held in North Bend Lumber Company that a negligence action

arising from damages to a mill plant from impounding waters of the Cedar River is

local, not transitory. 147 Wash. at 331, 335-36. Ralph's and Forth's present actions

for damages to their property from flooding are indistinguishable.

       Ralph and Forth nevertheless insist that claims seeking monetary damages for

injuries to real and personal property are personal, transitory actions outside the ambit

ofRCW 4.12.010. Appellants' Br. at 16-20. None of the cases on which they rely


                                            -7-
Ralph, et al. v. Dep 't of Nat'! Resources, 88115-4




support their contention. Most involve contract claims, which have always been
                                                                        '
treated differently under common law. See Silver Surprize, Inc. v. Sunshine Mining

Co., 74 Wn.2d 519, 520-21, 445 P.2d 334 (1968) (contract for exchange of

conveyances); State ex rel. U.S. Trust Co. v. Phillips, 12 Wn.2d 308, 309-10, 121 P.2d

360 (1942) (contract for sale of timber); Shelton v. Farkas, 30 Wn. App. 549, 551,

635 P.2d 1109 (1981) (contract for sale of a violin). And their reliance on McLeod v.

Ellis, 2 Wash. 117, 122, 26 P. 76 (1891) (conversion of trees), and Washington State

Bank v. Medalia Healthcare, LLC, 96 Wn. App. 547, 549, 984 P.2d 1041 (1999)

(conversion of collateral), is unavailing because a conversion action is not the same as

a claim for injuries to land. McLeod, 2 Wash. at 122.

       Ralph and Forth further argue that even if the legislature intended RCW

4.12.010 to apply to claims for monetary damages when it was first enacted, it is an

anachronism and should therefore be interpreted narrowly to apply only to claims

related to title. Appellants' Br. at 21. We decline Ralph and Forth's invitation to

impose a narrower construction as a matter of public policy.            This argument is

properly for the legislature and not us.           "'[A]nachronistic doctrine' or not, the

Legislature knew what it wanted and enacted it," and this statute must "as with any

other statute ... be construed to give effect to ... legislative intent." In re Estate of

Little, 106 Wn.2d 269, 276-77, 721 P.2d 950 (1986).

       We conclude that RCW 4.12.010(1) applies to Ralph's and Forth's claims.

Actions for damages to real property from flooding are properly considered "injuries

to real property" for purposes ofRCW 4.12.010(1). This holding is consistent with


                                             -8-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




the statute's plain language, the common law from which the statute derives, and our

case law. We must therefore reach the question of whether RCW 4.12.010 is a venue

or jurisdictional statute and consider the implications of article IV, section 6 on this

question.

               II RCW 4.12. 010 Relates to Venue and Not Jurisdiction

       Long ago, in Snyder, we held that RCW 4.12.010 is jurisdictional because it is

"'jurisdictional in character.'" 48 Wn.2d at 639 (quoting Cugini, 24 Wn.2d at 409

(dicta)). In so holding, we acknowledged vacillation in our interpretation of this

statute, "sometimes interpreting it as a venue statute and other times as a jurisdictional

statute" and declared that "this court is now committed to the doctrine that this is a

jurisdictional statute, rather than one of venue." Jd. at 638. We determined the statute

was jurisdictional because under our case law, parties could not stipulate to the

commencement of an action in another county and "'must be dismissed for want of

jurisdiction"' if commenced in the wrong county. !d. at 639 (quoting Cugini, 24

Wn.2d at 409 and discussing Alaska Airlines v. Molitor, 43 Wn.2d 657, 263 P.2d 276

(1953)). Based on Snyder, it appears a superior court could exercise jurisdiction over

certain local matters to the exclusion of other superior courts.

       Article IV, section 6 of our state constitution, however, states that a superior

court "shall ... have original jurisdiction in all cases and of all proceedings in which

jurisdiction shall not have been by law vested exclusively in some other court."

CONST. art. IV,§ 6. We have interpreted this language as giving to the superior courts

"universal original jurisdiction, leaving the legislature to carve out from that


                                            -9-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




jurisdiction the jurisdiction of . . . any other inferior courts that may be created."

Moore v. Perrott, 2 Wash. 1, 4, 25 P. 906 (1891); see Posey, 174 Wn.2d at 136. In

Young, we explained that article IV, section 6 prevents the legislature from limiting

subject matter jurisdiction "as among superior courts." 149 Wn.2d at 134. This is so

because under article IV, section 6, "all superior courts ... have the same authority to

adjudicate the same 'types of controversies.'" Dougherty v. Dep 't ofLabor & Indus.,

150 Wn.2d 310,317,76 P.3d 1183 (2003). In Dougherty, "[w]e reject[ed] the theory

that subject matter jurisdiction of the superior court varies from county to county"

since "[t]he 'type of case' is the same whether it is heard in Thurston County or some

other county." Id. And, we have since affirmed that "[w ]here one state resident sues

another in tort, the superior courts of Washington State have subject matter

jurisdiction." Williams v. Leone & Keeble, Inc., 171 Wn.2d 726, 730, 254 P.3d 818

(2011).

       Although we said in Snyder that we were committed to our jurisdictional

construction of RCW 4.12.010, we never tested the validity of this construction

against the backdrop of article IV, section 6. Since Snyder, we have reconsidered and

overruled, in light of article IV, section 6, other decisions interpreting similar trial and

filing restrictions as jurisdictional.    See Young, 149 Wn.2d at 134 (overruling

Aydelotte v. Audette, 110 Wn.2d 249, 750 P.2d 1276 (1988)); Shoop, 149 Wn.2d at 37

(overruling Cassel v. Skagit County, 119 Wn.2d 434, 834 P.2d 609 (1992)).                In

Young, we considered RCW 4.12.020's restriction on the filing of motor vehicle

actions, which states that plaintiffs '"shall have the option of suing either in the


                                            -10-
Ralph, et al. v. Dep 't of Nat'! Resources, 88115-4




county in which the cause of action or some part thereof arose, or in the county in

which the defendant resides.'"          149 Wn.2d at 132-33 (quoting former RCW

4.12.020(3) (1941)).       We recognized that it could relate to either venue or

jurisdiction, and held it must relate to venue in light of article IV, section 6. Id. at 134.

In Shoop, we similarly recognized former RCW 36.01.050's filing restrictions,

providing that '" [a]11 actions against any county may be commenced in the superior

court of such county, or in the superior court of either of the two nearest counties,"'

could describe either jurisdiction or venue but that article IV, section 6 requires it be

the latter. 149 Wn.2d at 35, 37. 2

       Together, Young and Shoop strongly suggest that our interpretation of any

statute that restricts superior court jurisdiction must be read consistent with article IV,

section 6 wherever possible.         But, Young and Shoop involved different statutory

language. They therefore do not resolve the question of whether a statute detailing

where certain actions "shall be commenced" is susceptible to a constitutional

construction. In construing RCW 4.12.010, however, we are not left entirely without

guidance. We interpreted similar language in former RCW 10.25.010 (1891) (now

       2
         Inln re Custody ofA.C., 165 Wn.2d 568, 573 n.3, 200 P.3d 689 (2009), we noted
that the term "subject matter jurisdiction" as used in Washington's child custody statutes
more accurately described "'exclusive venue,"' intimating that any other interpretation
would run counter to article IV, section 6. In reMarriage of McDermott, 175 Wn. App.
467, 480-82, 307 P.3d 717 (2013), supports this reading. It recognizes that the term
'jurisdiction" has been used liberally when the more precise term "venue" was intended.
Id. at 480. Venue then acts as a limitation on a court's authority to adjudicate a particular
matter. Id. To the extent the court may suggest the state can put jurisdictional (rather
than venue) limitations on an individual superior court's jurisdiction, we do not endorse
such a novel interpretation. Rather, we read these cases as supporting the view that even
the term "jurisdiction" can mean "venue" when read in its proper context.
                                             -11-
Ralph, eta!. v. Dep 't of Nat'! Resources, 88115-4




CrR 5.1) restricting where an action "shall be commenced" in the criminal context,
and we held that it described venue. See State v. Hardamon, 29 Wn.2d 182, 188, 186
P.2d 634 (1947) (discussing an accused's constitutional right to have a jury trial in the
county in which the charged offense was committed, CONST. art. I, § 22, which was
codified as former RCW 10.25.010).3 More recently, we affirmed that this language
relates to venue and held, absent situations triggering the strict limits of CrR 5.1 (c), a
defendant does not have to challenge venue immediately. State v. Dent, 123 Wn.2d
467, 479-80, 480, 869 P.2d 392 (1994) (discussing State v. McCorkell, 63 Wn. App.
798, 801 n.l, 822 P.2d 795 (1992)). Instead, "the defendant is required to raise the
venue question at the omnibus hearing." Id. at 480. It stands to reason that the same
"shall be commenced" language should be treated the same whether in the criminal or
civil context, particularly when such treatment harmonizes RCW 4.12.010 with article
IV, section 6.
       Treating RCW 4.12.010's restrictions as relating to venue also comports with
the statutory framework from which the statute originated. The legislature originally
enacted RCW 4.12.010 with RCW 4.12.030(1) and RCW 4.12.060 as part of a single
scheme under the heading "venue."          See LAWS OF 1854 §§ 13, 16, at 133-34.

Together, RCW 4.12.030(1) contemplates that actions will inevitably be filed·in the
wrong county and RCW 4.12.060 authorizes moving an improperly filed action "to
the county where the action ought to have been commenced." (Emphasis added.)


       3
        CrR 5.1(a) provides that "[a]ll actions shall be commenced: (1) In the county where
the offense was committed; (2) In any county wherein an element of the offense was
committed or occurred."
                                            -12-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




This framework strongly suggests the legislature intended RCW 4.12.010's filing

requirements to relate to venue, so that where an action has not been commenced in

the proper county under RCW 4.12.010, the court in that county shall transfer it to the

proper county pursuant to RCW 4.12.060.                From inception, this scheme was

complete, and it must be read as a whole. Bainbridge Island Police Guild v. City of

Puyallup, 172 Wn.2d 398, 423, 259 P.3d 190 (2011) ('"Statutes in pari marteria

should be harmonized so as to give force and effect to each and this rule applies with

peculiar force to statutes passed at the same session of the Legislature."' (quoting Int'l

Commercial Collectors, Inc. v. Carver, 99 Wn.2d 302, 307, 661 P.2d 976 (1983))).

       Recognizing RCW 4.12.010 as a modified venue statute is also consistent with

how we have applied the statute in practice; we have never considered its filing

restriction to be purely jurisdictional. Despite Snyder's "jurisdictional" tagline, courts

have always been allowed, contrary to jurisdictional principles, to "confer" their

jurisdiction over a properly commenced action on another court. See Snyder, 48

Wn.2d at 639; Cugini, 24 Wn.2d at 409; N Bend Lumber Co., 147 Wash. at 336.4

This answers the amici's and the concurrence's concerns about the effect our decision

will have on the ease of title searches. They caution that transforming RCW 4.12.010


       4
         In State ex rel. Christensen v. Superior Court, 108 Wash. 666, 670, 185 P. 623
(1919), we criticized this notion of conferred jurisdiction as absurd. Accord Deschenes v.
King County, 83 Wn.2d 714, 716, 521 P.2d 1181 (1974) (explaining the only permissible
action a court may take if it lacks subject matter jurisdiction is dismissal), overruled on other
grounds by Clark County Pub. Util. Dist. No. 1 v. Wilkinson, 139 Wn.2d 840, 848 n.8, 991
P.2d 1161 (2000). We explained that subject matter jurisdiction cannot be transferred from
one court to another because it refers to a court's broad power to hear and determine an
action. State ex rel. Christensen, 108 Wash. at 670. It describes a court's power to hear a
particular type of controversy, not a particular case. Dougherty, 150 Wn.2d at 316 (citing
Marley v. Dep 't o.fLabor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994)).
                                              -13-
Ralph, et al. v. Dep 't of Nat'! Resources, 88115-4




into a venue statute will undermine real property transactions and title insurance,

requiring interested parties to search the records of Washington's 38 counties.

Amicus Curiae Br. of Wash. Land Title Ass'n Wash. Realtors, and Wash. Forest Prot.

Ass'n at 7. But, recognizing RCW 4.12.010's filing requirements as venue does not

alter the title search landscape, and RCW 4.12.060 authorizes a timely transfer of

venue.

         Moreover, while it may be more convenient for prospective buyers of real

property to have all actions affecting title to such property resolved in the county

where the property is located, the legislature does not always require this. Just the

opposite is true. In many instances, the legislature has authorized courts to adjudicate

matters affecting title to real property outside their geographical boundaries. RCW

6.32.240 and RCW 6.32.270 specifically authorize courts to resolve title disputes over

"any real property'' necessary to satisfy judgments entered by them. A&W Farms v.

Cook, 168 Wn. App. 462, 469, 277 P.3d 67 (2012). And, in probate matters, the

legislature has given to "[t]he superior court of every county" jurisdiction, RCW

11.96A.040(1 ), to resolve "[a]ll matters concerning the estates and assets of

incapacitated, missing, and deceased persons," RCW 11.96A.020(l)(a), and states

venue is proper in "any county . . . the petitioner selects," RCW 11.96A.050(4).

These statutes recognize that the resolution of an action can involve multiple

properties situated in different counties and that it would be impractical to require

parties to litigate matters in different courts or inconvenient venues simply to protect

the interests of prospective buyers and lenders.      Instead, the legislature provides


                                            -14-
Ralph, et al. v. Dep 't ofNat'! Resources, 88115-4




mechanisms outside of RCW 4.12.010 to protect interested persons and to facilitate

the efficient transfer and resolution of real property matters. One example is RCW

4.28.150. This statute requires plaintiffs to record at the onset of litigation a lis

pendens in each county where disputed property is located, on pain of potentially not

being able to enforce their judgment.        RCW 4.28.150.     Neither amici nor the

concurrence provide any reason to suggest Washington's recording statutes provide

insufficient notice to prospective buyers and lenders. And, in Cugini, we found none.

24 Wn.2d at 409 (rejecting the notion that a case affecting real property must be

resolved in the county where such property is located in order to preserve the accuracy

of title searches).

       Given our treatment of RCW 4.12.010 as relating to venue, the holding in

Snyder-that it describes jurisdiction-cannot stand. Indeed, it is the 'jurisdictional"

label the court in Snyder gave to RCW 4.12.010 that has been the source of confusion.

Today we discard the erroneous label and hold that RCW 4.12.010 relates to

mandatory venue, not jurisdiction. This reading of the statute is consistent with our

treatment of similar language in other statutes and court rules, avoids unnecessary

constitutional conflict, and maintains the fundamental distinction between jurisdiction

and venue.

       Our holding also aligns with common sense.              "'Elevating procedural

requirements to the level of jurisdictional imperative has little practical value and

encourages trivial procedural errors to interfere with the court's ability to do

substantive justice"' by "allow[ing] a party to raise it at any time, even after


                                            -15-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




judgment," resulting in potential "'abuse and ... a huge waste of judicial resources."'

Dougherty, 150 Wn.2d at 319 (quoting Okanogan Wilderness League, Inc. v. Town of

Twisp, 133 Wn.2d 769, 790-91, 947 P.2d 732 (1997) (Durham, C.J., concurring)).

Because RCW 4.12.010 applies to personal property as well as real property,

treatment of its filing requirements as jurisdictional has had the absurd effect of

requiring plaintiffs to track moving objects and to synchronize the commencement of

their actions with the present location of those objects.     See RCW 4.12.010(2);

Snyder, 48 Wn.2d at 638-42. Snyder aptly illustrates the difficulty. The property at

issue in Snyder was a stolen car, a 1955 Buick. 48 Wn.2d at 637. Upon holding that

the statute was jurisdictional, we concluded that the action was improperly filed (and

consequently dismissed it for lack of jurisdiction) because the Buick was in Chelan

County, not King County, at the time the case commenced.             !d. at 638, 642.

Interpreting RCW 4.12.010 to relate to venue removes any incentive for parties to

play a shell game with moveable property; an improperly commenced action would

simply be transferred to the proper county, not dismissed.

       Our holding in Snyder-that RCW 4.12.010 was jurisdictional-was made

without the benefit of an article IV, section 6 analysis. We may "reconsider our

precedent not only when it has been shown to be incorrect and harmful but also

when the legal underpinnings of our precedent have changed or disappeared

altogether." WG. Clark Constr. Co. v. Pac. Nw. Reg'! Council of Carpenters, 180

Wn.2d 54, 66, 322 P.3d 1207 (2014) (citing United States v. Gaudin, 515 U.S. 506,

521, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995)). This is such a case. Because


                                           -16-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




RCW 4.12.010 relates to venue, rather than jurisdiction, we overrule Snyder to the

extent it holds otherwise. 5

                                       CONCLUSION

       We hold RCW 4.12.010 applies to tort actions seeking monetary relief for

damages to real property and relates to venue, not jurisdiction. If an action for injuries

to real property is commenced in an improper county, the result is not dismissal but

rather a change of venue to the county in which the real property is located. We



       5
         We reject DNR's argument that Snyder does not conflict with article IV, section 6's
universal jurisdiction requirement because RCW 4.12.010 has specific constitutional
sanction as a territorial law under article XXVII, section 2 of the state constitution. Joint
Supp'l Br. ofResp'ts at 16; see also concurrence at 11-12. Article XXVII, section 2 states,
"All laws now in force in the Territory of Washington, which are not repugnant to this
Constitution, shall remain in force until they expire by their own limitation, or are altered or
repealed by the legislature." The article also explains it was expressly adopted as a
housekeeping measure so that "no inconvenience may arise by reason of a change from a
Territorial to a State government." CONST. art. XXVII. It does not provide special
constitutional sanction to territorial laws. By its own terms, article XXVII, section 2
disavows territorial laws that are "repugnant to this Constitution."
        Nor do we except RCW 4.12.010 from article IV, section 6's universal jurisdiction
requirement simply because some constitutional convention delegates interpreted the statute
to be jurisdictional when they served on this court. Contrary to the concurrence's belief, this
court was not steadfast in its jurisdictional pronouncement. In our early years, we vacillated
on the issue of whether RCW 4.12.010's filing requirements describe jurisdiction or venue
and the record does not establish that this court or the convention delegates that served on
this court ever directly considered the constitutionality of a jurisdictional construction in light
of article IV, section 6. Compare Snyder, 48 Wn.2d 637 Gurisdiction), and Cugini, 24
Wn.2d 401 Gurisdiction; dictum), and Miles v. Chinto Mining Co., 21 Wn.2d 902, 153 P.2d
856 (1944) Gurisdiction), adhered to on reh 'g, 21 Wn.2d 902, 156 P.2d 235 (1945), and
Ryckman v. Johnson, 190 Wash. 294, 67 P.2d 927 (1937) Gurisdiction), and Car,twright v.
Kulzer, 140 Wash. 206, 248 P. 419 (1926) Gurisdiction), and Seymour v. LaFurgey, 47
Wash. 450, 92 P. 267 (1907) Gurisdiction), and City of North Yakima ex rel. Whitson v.
Superior Court, 4 Wash. 655, 30 P. 1053 (1892) Gurisdiction), and McLeod, 2 Wash. 117
Gurisdiction), and Wood v. Mastick, 2 Wash. Terr. 64, 3 P. 612 (1881) (dictum)
Gurisdiction), with State ex rel. Christensen v. Superior Court, 108 Wash. 666, 185 P. 623
(1919) (venue), and Shedden v. Sylvester, 88 Wash. 348, 153 P. 1 (1915) (venue). When we
consider RCW 4.12.010 in light of article IV, section 6, the proper interpretation, which
avoids any constitutional conflict, is that the statute pertains to venue.
                                               -17-
Ralph, eta!. v. Dep 't of Nat'! Resources, 88115-4




therefore reverse the Court of Appeals and remand to the trial court for further

proceedings consistent with this opinion.




                                            -18-
Ralph, et al. v. Dep 't ofNat'l Resources, 88115-4




                                                     ~I




WE CONCUR:




                                             19
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)




                                         No. 88115-4

       WIGGINS, J. (dissenting)-! would affirm the Court of Appeals on the ground

that the trial court did not have in rem jurisdiction over this purely local action. RCW

4.12.010 requires all actions "for any injuries to real property" to be "commenced in

the county in which the subject of the action, or some part thereof, is situated"; the

property was located in Lewis County, and the action was improperly commenced in

King County.

       I disagree with the majority's conclusion that article IV, section 6 of our state

constitution requires us to interpret RCW 4.12.010 as a venue statute. Majority at 17.

The majority fails to distinguish between the requirements of territorial jurisdiction

and subject matter jurisdiction and            unnecessarily overrules   150 years of

jurisprudence. I therefore dissent.

                                         ANALYSIS

       I.      In rem jurisdiction

       "A frequent recurrence to fundamental principles is essential to the security of

 individual right and the perpetuity of free government." CoNST. art. I,§ 32. We begin

 with first principles. "Jurisdiction is the power conferred on a court, by constitution

 or statute, to take cognizance of the subject-matter of a litigation and the parties

 brought before it .... " TIMOTHY BROWN, COMMENTARIES ON THE JURISDICTION OF

 COURTS § 1 (1891 ). The court pronouncing judgment "must have jurisdiction over

 the subject-matter of the suit or controversy; it must have jurisdiction over the person


                                               1
Ralph (William) eta/. v. Oep't of Natural Res. eta/.
(Wiggins, J., dissenting)


 of the defendant; and if the action concerns a thing, it must have jurisdiction over

 the thing." /d. § 5; see also State ex ref. N.Y. Cas. Co. v. Superior Court, 31 Wn.2d

 834, 839, 199 P.2d 581 (1948).

        This case is not about whether the legislature can restrict the superior court's

subject matter jurisdiction; our jurisprudence is clear that it cannot. Instead, this case

is about whether the superior court's territorial jurisdiction is confined to the situs of

the property in local actions. Our jurisprudence is equally clear that it is.

       Subject matter jurisdiction is the authority of a court to adjudicate a particular

type of suit. Our state superior courts, like the equivalent courts in all other states,

are courts of general jurisdiction; that is, they have the authority to hear any suit

brought before them. See CONST. art. IV, § 6. While also referred to as "jurisdiction,"

territorial jurisdiction concerns the power of a court to engage in binding adjudication

over a person (in personam) or thing (in rem). 1 The geographic location of a

transaction or a thing has long been essential in determining a court's territorial

jurisdiction. JOSEPH STORY, COMMENTARIES ON THE CONFLICT OF LAWS, FOREIGN AND

DOMESTIC, IN REGARD TO CONTRACTS, RIGHTS, AND REMEDIES§ 539, at 450 (1834)

("jurisdiction, to be rightly exercised, must be founded either upon the person being

within the territory, or the thing being within the territory . . . . "). The principles



1Because RCW 4.12.01 0(1) codifies the common local action rule and involves both real and
mixed actions, this opinion uses the term "in rem" to refer to both in rem and quasi in rem
actions. In rem jurisdiction, like in personam jurisdiction, is a subset of territorial jurisdiction.
However, in personam jurisdiction over the parties is insufficient to give a court jurisdiction
over local actions. Livingston v. Jefferson, 15 F. Cas. 660, 664 (C.C.D. Va. 1811).



                                                 2
Ralph (William) eta/. v. Oep't of Natural Res. eta/.
(Wiggins, J., dissenting)


governing territorial jurisdiction in counties are, to a considerable extent, the same

as those applying to a state's jurisdiction. BROWN, supra, at§ 35 n.1, at 93.

       The common law rule restricting the place of trial for actions at law involving

real property became a part of American jurisprudence as early as 1811. 2 See

Livingston v. Jefferson, 15 F. Cas. 660, 665 (C. C. D. Va. 1811) (No. 8,411 ). In

Livingston, Chief Justice John Marshall, riding circuit, held Livingston's action to

recover damages for an alleged trespass was a local action requiring in rem

jurisdiction and therefore could be brought only in Louisiana. /d. at 664.

       In Washington, an action involving real property must be commenced in the

county where the         property is located unless a statute provides for the

commencement elsewhere. Snyder v. Ingram, 48 Wn.2d 637, 639-40, 296 P.2d 305

(1956). This extends to all actions that were local at the common law: all actions for

the recovery of real property or any interest therein, all actions brought for injury to

real property, and all injuries growing out of or to the land. BROWN, supra, § 32, at

84. This requirement has been, from the earliest times of our State, the recognized

practice of our courts and an in rem "jurisdictional" requirement. 3 The plain language



2Justice Story traces this jurisdictional requirement to Roman law. STORY, supra, § 532, at
445-46.
3 In the interest of completeness, it is worth noting that the majority is not alone in finding that
the local action rule concerns subject matter jurisdiction. However, like the majority, other
states or federal courts coming to this conclusion do so without analysis or explanation. See
Hayes v. Gulf Oil Corp., 821 F.2d 285, 290 (5th Cir. 1987) (local action rule concerns subject
matter jurisdiction); Iselin v. Meng, 269 F.2d 345 (5th Cir. 1959) (stating without explanation
that a Louisiana federal court would not have subject matter jurisdiction over a suit involving
property in Mississippi). But see Raphael J. Musicus, Inc. v. Safeway Stores, Inc., 743 F.2d 503,
506 (7th Cir. 1984) ("in order to provide in rem relief, the court must have jurisdiction over the


                                                3
Ralph (William) et at. v. Oep't of Natural Res. et at.
(Wiggins, J., dissenting)


of RCW 4.12.010 specifically encompasses this requirement. I see no reason to

depart from this well-established rule, and indeed, there are many reasons to adhere

to this rule.

       II.      The plain language of RCW 4.12.010 is mandatory

       RCW 4.12.010 was enacted in 1854 by the first territorial legislature of

Washington (LAWS OF 1854, § 13, at 133). This statute, which governs where several

different types of actions must be filed, has remained unchanged since enactment. It

provides:

              SEC. 13. Actions for the following causes shall be commenced in
       the county in which the subject of the action, or some part thereof, is
       situated.

                1st. For the recovery of, for the possession of, for the partition
        of, for the foreclosure of a mortgage, on or for the determination of all
        questions affecting the title, or for any injuries to real property.

               2d.    All questions involving the rights to the possession or title
        to any specific article of personal property ; in which last mentioned class
        of cases, damages may also be awarded for the detention and for injury
        to such personal property.

/d. RCW 4.12.010 is mandatory; it requires certain actions to be commenced in the

county where the subject of the action is located. McLeod          v.   Ellis, 2 Wash. 117, 120-

21, 26 P. 76 (1891) (RCW 4.12.010 not "merely directory"). The imperative "shall"

does not permit actions to be commenced elsewhere. As discussed below, a statute

enacted contemporaneously with RCW 4.12.010 in 1854 similarly provides that

actions to quiet title to real property must be brought in the county in which the property



real property at issue, and a local action must therefore be brought in the jurisdiction in which
that real property is located").


                                                4
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


is located. RCW 7.28.01 0. As if this were not sufficiently clear, the 1890 legislature

enacted RCW 2.08.21 0, even more broadly requiring that actions involving title to real

property must be brought in the county where located, as also discussed below.

       Instead of interpreting RCW 4.12.010 consistently with these overlapping

statutes, the majority relies on cases that are easily distinguished.      Unlike RCW

4.12.01 0, the statutes at issue in Young v. Clark and Shoop v. Kittitas County are

permissive. Young v. Clark, 149 Wn.2d 130, 133, 65 P.3d 1192 (2003) (party '"shall

have the option"' of suing in county where action arose or county where defendant

resides (quoting former RCW 2.14.020(3) (1941 ))); Shoop v. Kittitas County, 149

Wn.2d 29, 33, 65 P.3d 1194 (2003) (action '"may"' be commenced in superior court of

such county or court of two nearest counties (quoting former RCW 36.01.050 (1963))).

Thus, I find the majority's reliance on these cases unconvincing, if not to say quite

surprising. Majority at 10-11.

       The majority strays even further from the mark when it attempts to find support

for its interpretation of RCW 4.12.010 in criminal cases, citing to State v. Hardamon,

29 Wn.2d 182, 188, 186 P.2d 634 (1947) and State v. Dent, 123 Wn.2d 467, 479-80,

869 P.2d 392 (1994). Majority at 11-12. The issue in these cases is not jurisdiction

but whether the State must prove venue as an element of the charged crime, a theory

rejected by the court in both cases.          In any event, both the statute at issue in

Hardamon and the court rule that replaced it and which was at issue in Dent were

based on the defendant's right under Washington Constitution article I, section 22 to

be tried in the county in which the offense was committed. This constitutional guaranty



                                               5
Ralph (William) eta/. v. Oep't of Natural Res. eta/.
(Wiggins, J., dissenting)


is not a jurisdictional provision but a right guaranteed to the defendant. The court

held, accordingly, that the defendant could waive the right. Moreover, the court held

in both cases that the evidence presented at trial sufficiently established that the

prosecutions were brought in the proper county.

       These cases continued a century-old rule that defendants in a criminal

prosecution may waive constitutional privileges including the right to be tried in the

county where the alleged offense was committed.          See State ex ref. Howard v.

Superior Court, 88 Wash. 344, 153 P. 7 (1915); Hardamon, 29 Wn.2d at 188; State v.

Lane, 40Wn.2d 734,736,246 P.2d 474 (1952); McCorkell, 63 Wn.App. at 801; Dent,

123 Wn.2d at 479-80. The majority's criminal cases are singularly unhelpful when

interpreting a civil procedure statute that has been, since its inception, interpreted as

a jurisdictional requirement. See Wood v. Mastick, 2 Wash. Terr. 64, 69, 3 P. 612

(1881); McLeod, 2 Wash. at 122; Seymourv. La Furgey, 47 Wash. 450,451-52, 92 P.

267 (1907); Ryckman v. Johnson, 190 Wash. 294, 299, 67 P.2d 927 (1937); State ex

ref. Hamilton v. Superior Court, 200 Wash. 632, 635, 94 P.2d 505 (1939); Miles v.

Chinto Mining Co., 21 Wn.2d 902, 904, 153 P.2d 856 (1944), adhered to on reh'g, 156

P.2d 235 (1945); Cugini v. Apex Mercury Mining Co., 24 Wn.2d 401, 409, 165 P.2d 82

(1946); State ex ref. Grove v. Card, 35 Wn.2d 215, 217,211 P.2d 1005 (1949); Alaska

Airlines, Inc. v. Molitor, 43 Wn.2d 657, 665, 263 P.2d 276 (1953); Snyder, 48 Wn.2d

at 638.




                                               6
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


       Ill.    RCW 4.12.010 is jurisdictional in character

       We interpret laws dealing with the same or similar issues by considering them

together. Bainbridge Island Police Guild       v. City of Puyallup, 172 Wn.2d 398, 423, 259
P.3d 190 (2011) ('"Statutes in pari materia should be harmonized so as to give force

and effect to each and this rule applies with peculiar force to statutes passed at the

same session of the Legislature."' (quoting lnt'l Commercial Collectors, Inc.           v. Catver,
99 Wn.2d 302, 307, 661 P.2d 976 (1983))). RCW 4.12.010 governs where to file "the

determination of all questions affecting the title," which includes quiet title actions.

Other statutes governing quiet title actions, like RCW 4.12.01 0, also suggest that

these actions are and have always been purely local. 4 The same territorial legislature



4 Although our statutes do not use the terms "local" and "transitory," we have held that RCW
4.12.010 refers to local actions that must be brought in the county where the property is
located, while RCW 4.12.025 includes transitory actions that may be brought where the
defendant resides. McLeod v. Ellis, 2 Wash. 117, 120-21, 26 P. 76 (1891 ); see a/so Wash.
State Bank v. Medalia Hea/thcare LLC, 96 Wn. App. 547, 555, 984 P.2d 1041 (1999).
However, upon further examination, it appears there is no single local action rule and under
some iterations of the rule, RCW 4.12.010 would include both local and transitory actions.
RCW 4.12.010 (subsection (1) refers to real property actions while subsection (2) refers to
personal property actions); Sheppard v. Coeur d'Alene Lumber Co., 62 Wash. 12, 21-22, 112
P. 932 (1911) (explaining that actions for injuries to real estate are generally local, while action
for injuries to persons or to personal property are transitory); see also Laurendeau v. Fugelli,
1 Wash. 559, 560, 21 P. 29 (1889) (referring to action to establish title to personal property as
transitory); Stone v. United States, 167 U.S. 178, 17 S. Ct. 778,42 L. Ed. 127 (1897) (action
for damages for the conversion of personal property is a personal and transitory action).
For example, some courts distinguish between local and transitory actions by focusing on
the genesis of the action. Sheppard, 62 Wash. at 21 ('"If the cause of action is one that
might have arisen anywhere, then it is transitory; but, if it is one that could only have arisen
in one place, then it is local."' (quoting McGonagle v. Atchison, 33 Kan. 726, 726, 7 P. 550
(1885))); Livingston, 15 F. Cas. at 664 ("actions are deemed transitory, where transactions
on which they are founded, might have taken place anywhere; but are local where their cause
is in its nature necessarily local"). Others focus on the character of the remedy sought.
 Wash. State Bank, 96 Wn. App. at 555 (conversion action seeking exclusively monetary
 recovery "is in personam and transitory in nature"); Raphael J. Musicus, Inc., 743 F.2d at
 508 (determinative element in distinguishing a local action from a transitory action is whether


                                                7
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


that enacted RCW 4.12.010 enacted several provisions governing where quiet title

actions may be brought, evidencing concerns specific to actions that may affect title

to real property. RCW 7.28.010 (LAWS OF 1854, § 398, at 205) requires ejectment and

quiet title actions to be brought "in the superior court of the proper county." 5 And in

1890, our legislature enacted RCW 2.08.210 (LAWS OF 1890, § 9, at 343), which

provided that the process of superior courts shall extend across the State, provided

that actions involving real property "shall be commenced in the county in which the

real estate" is situated.

       Likewise, Washington's rules for registering and recording title to real property

are county specific. Under the Torrens Act, chapter 65.12 RCW, enacted in 1907,

landowners who choose to register title to land must apply to "the superior court of the

state of Washington in and for the county wherein the land is situated."                     RCW

65.12.040. This court has the power to inquire into the condition of the title and to

make all orders necessary to determine priority and remove clouds from the title. /d.

County auditors are deemed "registrars of titles" in their respective counties. RCW



the type of relief requested is of a "'personal"' nature). Some courts have held that the local
action concept has no application in traditional courts of equity. Oliver v. Loye, 59 Miss.
320, 323 (1881) (equity was never "hampered by distinctions of local and transitory causes
of action"). Without engaging in an exhaustive survey of all cases discussing the distinction
between local and transitory actions, I point out only that actions involving title to property have
always been found to be local. French v. Clinchfield Coal Co., 407 F. Supp. 13, 15-16 (D. Del.
1976). The instant case implicates RCW 4.12.010(1), which undoubtedly codifies the
common law local action rule restricting litigation of these actions to the situs of the land.

5 While no court has interpreted the words "in the superior court of the proper county," "the
reference pretty clearly is to the superior court for the county in which the land in question is
located." 18 WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON PRACTICE: REAL ESTATE:
TRANSACTIONS§ 11.4 (2014).


                                                8
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)

65.12.050. Similarly, under the recording act, chapter 65.08 RCW, a conveyance of

real property may be recorded in "the county where the property is situated, and

"[e]very such conveyance not so recorded is void as against any subsequent

purchaser or mortgagee in good faith and for a valuable consideration from the same

vendor, his or her heirs or devisees, of the same real property or any portion thereof

whose conveyance is first duly recorded." RCW 65.08.070; see Kshensky v. Pioneer

Nat'/ Title Ins. Co., 22 Wn. App. 817, 821, 592 P.2d 667 (1979) (decree creating the

lien was never "'recorded in the office of the recording officer of the county where the

property is situated"' as required by statute in order to give rise to a claim of

constructive notice to the purchaser (quoting RCW 65.08.070)).

        In addition to quiet title actions, I agree with the majority that actions for

 damages to real property under RCW 4.12.010 have always been considered to be

 local in nature. Majority at 6. Local actions must be confined to the place rei sitae

 (where the property is situated) unless modified by statute; this is also a long-

 standing jurisdictional requirement under the common law. STORY, supra, § 538, at

 450; BROWN, supra, § 32. In Washington, as far back as 1907, we recognized that

 actions affecting title to real property must be commenced and recorded in the

 county where the real estate is situated, "so that any one concerned therewith may

 be informed as to the condition of its title by an examination of the public records in

 such county." Seymour v. La Furgey, 47 Wash. 450, 451-52, 92 P. 267 (1907).

         This court has continually affirmed that RCW 4.12.010 governs jurisdiction

 affecting local actions and that local actions commenced in the wrong county must



                                               9
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


 be dismissed. See Ryckman v. Johnson, 190 Wash. 294, 299, 67 P.2d 927 (1937)

 (denying motion for change of venue because the action was local); State ex rei.

 Hamilton v. Superior Court, 200 Wash. 632, 634, 94 P.2d 505 (1939) ("an action,

 whether against the state or other party defendant, to determine the title to real

 property is a local action" and must be commenced where the property is located);

 Miles, 21 Wn.2d at 904 (action to quiet title dismissed due to lack of jurisdiction over

 land located in another county). In particular, we applied a territorial jurisdiction

 analysis to RCW 4.12.010 in Alaska Airlines, 43 Wn.2d at 665 (distinguishing

 between in personam jurisdiction and the statute's in rem jurisdictional requirement).

 Accordingly, I disagree with the majority's holding that RCW 4.12.010 relates to

 subject matter jurisdiction, majority at 10, 17, where the character and language of

 the statute, as well as our precedent, support the conclusion that the statute

 concerns in rem jurisdiction.

       IV.     Article IV, section 6 of our constitution does not preclude interpretation
               of RCW 4.12.010 as a jurisdictional statute

        The legislature cannot statutorily alter the constitutional jurisdiction of the

 superior courts. State v. Werner, 129 Wn.2d 485, 496, 918 P.2d 916 (1996). Article

 IV, section 6 vests jurisdiction in all classes of cases-law and equity, civil and

 criminal, insolvency and probate-in the superior courts of our State. W. LAIR HILL,

 WASHINGTON: A CONSTITUTION ADAPTED TO THE COMING STATE 56 (1889). In other

 words, it delineates the scope of the trial court's subject matter jurisdiction in the

 fundamental sense, that is, its power to try certain types of actions. Dougherty v.

 Dep't of Labor & Indus., 150 Wn.2d 310, 317, 76 P.3d 1183 (2003) (subject matter


                                               10
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


jurisdiction is the authority to hear and determine the class of action to which the

case belongs). But article IV, section 6 does not authorize a superior court to

 adjudicate a dispute unless the court also acquires in personam or in rem

jurisdiction.

        Here, the type of controversy is a damage to real property action. Under

 article IV, section 6 of the Washington Constitution, each superior court has subject

 matter jurisdiction to hear these types of claims; the legislature cannot restrict the

 superior court's subject matter jurisdiction. However, the legislature may impose

 further restrictions on the power of its courts to assert territorial jurisdiction. RCW

 4.12.010 is such a restriction; the statute restricts a court's exercise of its territorial

 jurisdiction when an action involving real property is commenced in the wrong

 county. The court has jurisdiction to hear this type of claim, but it has no jurisdiction

 to adjudicate the object of the claim. See Barquis v. Merchants Collection Ass'n of

 Oakland, Inc., 7 Cal. 3d 94, 120,496 P.2d 817, 101 Cal. Rptr. 745 (1972) ("the term

 'jurisdiction' carries a variety of meanings"). Continuing to regard RCW 4.12.010 as

 jurisdictional does not conflict with article IV, section 6.

       V.       This approach continues Washington's long-standing policy requiring
                local actions to be commenced at the situs of the property

                A We have always placed jurisdictional limits on the ability of our
                  courts to adjudicate a party's rights with respect to real property

        The judiciary committee that drafted article IV of our constitution, introducing

 a new court system into the State, was undoubtedly aware of our court's

 interpretation of the predecessor to RCW 4.12.010 as "jurisdictional" prior to the



                                               11
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


constitutional convention in 1889. In the earliest case on this issue, the Supreme

 Court of the Territory of Washington held that "all actions for the causes mentioned

 in [RCW 4.12.01 0] must be commenced in the county or district in which the subject

 of the action lies, and the Court of no other county or district has jurisdiction." Wood,

 2 Wash. Terr. at 69. The court that decided Mastick in 1881 included Justice John

 P. Hoyt, who served as president of the Constitutional Convention in 1889. In 1891,

 Justice Hoyt again confirmed that the statute restricts a court's ability to exercise its

 jurisdiction over an action involving real property commenced in the wrong county.

 McLeod, 2 Wash. at 123-24 (Hoyt, J., dissenting).

        In addition to Justice Hoyt, the composition of the convention was top-heavy

 with lawyers; 12 of the 13 members of the judiciary committee were lawyers. THE

 JOURNAL OF THE WASHINGTON STATE CONSTITUTIONAL CONVENTION: 1889, at 593

 (Beverly P. Rosenow ed., 1999). Thus, there is little doubt that those charged with

 creating our current system of courts were knowledgeable of the territorial law and

 our interpretations of it.

               B. The majority fails to establish that our decisions interpreting
                  RCW.4.12.01 0 as jurisdictional are either incorrect or harmful

        No useful purpose is served by the majority's holding that RCW 4.12.010

 governs only venue and not jurisdiction in actions affecting real property.

 Specifically, there has been no showing that our decisions interpreting RCW

 4.12.010 as jurisdictional are incorrect and harmful. City of Federal Way v. Koenig,

 167 Wn.2d 341, 343,217 P.3d 1172 (2009) (doctrine of stare decisis requires us to




                                               12
Ralph (William) eta/. v. Dep't of Natural Res. eta/.
(Wiggins, J., dissenting)


 adhere to an established rule unless there is a clear showing that rule is incorrect

 and harmful).

          Indeed, there may be serious policy ramifications if we allow actions

 concerning title to real property to be commenced anywhere in the State. I share

    amicus's concern that this would make the process for transferring title to real

    property more difficult, expensive, and time-consuming because parties conducting

    a title examination would presumably have to search the records in all 39

    Washington state counties to verify that a property is not the subject of current or

    past litigation. Worse yet, a buyer might purchase property after diligently searching

    county records for title information, never knowing of a cloud on title recorded

    elsewhere. See Hayes v. Gulf Oil Corp., 821 F.2d 285, 290 (5th Cir. 1987) (without

    local action rule, "title to real estate would never be certain again since it could be

    involved in unknown claims in unknown fora with no practical method for control of

    liens, lis pendens or priority of title claims. State land title records would become

    unmanageable"); French v. Clinchfield Coal Co., 407 F. Supp. 13, 15 (D.D.C. Del.

    1976) (local action rule exists for salutary reasons). For these reasons, we have

    always required local actions to be commenced and filed in the county where the

    property is located. 6


6 Policy concerns regarding local adjudication of matters affecting title are significant, as
evidenced by the many state quiet title statutes requiring these actions to be brought in the
county where the property is located. See, e.g., ALA. CODE§ 6-6-560 (Any person claiming
to own lands or an interest therein may file a verified complaint in the circuit court of the county
in which such lands lie to establish the right or title to such lands and to clear up all doubts or
disputes concerning the same.); ARK. CoDE ANN. § 18-60-502 (A claimant shall file in the
office of the clerk in the circuit court of the county in which the land is situated a petition


                                                13
Ralph (William) eta!. v. Dep't of Natural Res. eta!.
(Wiggins, J., dissenting)


        The majority's discussion of supplemental proceedings in aid of collection of

 judgments and the probate statutes are inapposite because they do not concern

 local actions. Importantly, supplemental proceedings are not in rem proceedings

 and so do not affect title against all possible parties. Additionally, the probate court

 has no power to adjudicate title between the estate and outside parties, but only to

 determine if the estate has an interest in the property. Tucker v. Brown, 20 Wn.2d

 740,807, 150 P.2d 604 (1944).

        We can avoid these problems only by adhering to our established

 jurisprudence. It is not only, as the majority asserts at 14, that "it may be more

 convenient" to have all title records filed on the county in which the property is

 located if no one files a lis pendens in the proper county, any nonparty might be




describing the land and stating facts which show a prima facie right and title to the land.); FLA.
STAT. § 65.061 (quiet title complaint may be filed in any county in which any part of the land
is situated); Mo. REV. STAT. § 508.030 (Suits for the possession of real estate, or whereby the
title thereto may be affected ... shall be brought in the county where such real estate, or some
part thereof, is situated.); NEB. REV. STAT. § 25-401 (Actions for the recovery of, partition of,
or sale of real property must be brought in the county in which the subject of the action is
situated.); N.D. CENT. CoDE § 28-04-01 (Any action for the recovery of real property, or an
estate therein, or for the determination in any form or such interest must be brought in the
county in which the subject matter of the action or some part thereof is situated.); 735 ILL.
CoMP. STAT. 5/2-103 (Any action to quiet title to real estate, or to partition or to recover
possession thereof must be brought in the county in which the real estate or some part thereof
is situated.); OR. REV. STAT. § 14.040 (Actions for the recovery of real property and suits for
the determination of an adverse claim estate or interest in real property shall be commenced
and tried in the county in which the subject of the action or suit, or some part thereof, is
situated.); WYo. STAT. ANN. § 34-5-101 (Actions for the recovery of, the partition of, or for the
sale of real property shall be brought in the county in which the subject of the action is
situated.); TEX. CIV. PRAC. & REM. CODE ANN. § 15.011 (actions for recovery of real property
or an estate or interest in real property or to quiet title to real property shall be brought in the
county in which all or a part of the property is located.); CAL. CIV. PROC. CooE § 760.050(a)
(proper county for the trial of an action to quiet title is the county in which the real property is
 located); PA. R. CIV. P. No. 1062 (quiet title action may be brought in and only in a county in
which the land or a part of the land is located).

                                                14
Ralph (William) eta/. v. Oep't of Natural Res. eta/.
(Wiggins, J., dissenting)


 lulled into the mistaken notion that they are purchasing a property while unaware

 that a fierce title action is raging elsewhere. The majority dismisses these concerns

 by inaccurately asserting that RCW 4.28.160 "requires plaintiffs to record at the

 onset of litigation a lis pendens in each county where disputed property is located."

 Majority at 15. Although the statute permits the filing of a lis pendens, nothing

 requires a party to do so. Even when one party files a lis pendens, there is often a

 delay between filing the lawsuit and filing a lis pendens.

        Instead, we should affirm the simplicity and efficacy of our holding in Cugini

 that RCW 4.12.010 requires a lawsuit to be filed in the county where the property is

 located while permitting the transfer of a properly filed lawsuit to a different county

 for trial if appropriate. A lawsuit filed in the county where the property is located

 automatically gives notice to anyone who consults the county records that the

 lawsuit is pending, and even if the lawsuit is subsequently transferred, anyone

 consulting the county records will still be on notice of the lawsuit. This

 straightforward rule, which has been the rule in Washington for over 160 years,

 effectively provides notice without reliance on a party's filing a lis pendens in the

 proper county. I would hold that continuing to interpret RCW 4.12.010 as

 jurisdictional does not conflict with article IV, section 6.




                                               15
Ralph (William) eta!. v. Oep't of Natural Res. eta/.
(Wiggins, J., dissenting)



       Accordingly, I respectfully dissent.




                                               16